In an.action for divorce by the wife in which a final decree was entered in her favor, the defendant husband appeals, as limited by his counsel on argument, from so much of an order of the Supreme Court, Nassau County, dated December 30, 1960, as denies his motion to modify the decree by reducing the amount of alimony payable thereunder; such reduction being sought on the ground that the husband’s financial circumstances have changed since the entry of the decree. Order insofar as appealed from affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.